Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the preliminary amendment filed 12/23/20.  As directed by the amendment, claim 14 has been amended and no claims have been added nor cancelled.  As such, claims 1-17 are pending in the instant application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both the patient and the plasma generator system.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 15 are objected to because of the following informalities:  the language “plurality of local peaks—that” (claim 2 line 4 and claim 15 line 4) is objected to for a typographical error; Examiner suggests amending to read –plurality of local peaks that--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “non-electromagnetic means” in claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sternfeld (WO 2012/160549) in view of Cetroni (2014/0187851).
Regarding claim 14, Sternfeld shows a device whose use and production include a method of delivering replicated key frequencies of a resonant frequency pattern to a patient to catalyze a response of the patient to therapy, training, exercise, meditation or mental activity (see abstract, Fig. 1-3 for example) which includes providing a formula sample having a resonant frequency pattern (see pg. 3 ln. 30 to pg. 4 ln. 5 pg. 5 ln. 6-16, pg. 9 ln. 1-8 and ln. 20-26); imprinting a device with the replicated frequencies of the pattern of the formula sample and applying the therapy, training, exercise, meditation or mental activity and placing the imprinted device proximate to a patient, wherein the replicated frequencies of the formula sample from the device catalyzes a response of the patient (see pg. 5 ln. 6-16 which discloses imprinting of bioresonance, pg. 9 ln. 25-26 and pg. 10 ln. 10-20 and 25-30 disclosing imprinting of a device incorporated into a wearable article of manufacture such as a bracelet or necklace which is worn or placed proximate to a patient to apply the therapy, i.e. homeopathic therapy of wearing the device and others such as acupuncture pg. 2 ln. 23-24).  Sternfeld is silent as to explicitly disclosing key frequencies; however, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to perform the steps of selecting key frequencies as the materials in example formulations on pg. 12-24 disclose various materials to use in a composite formula and as such it would have required determine the key resonant frequencies of each material in order to provide an effective device.  Sternfeld is silent as to the therapy training, exercise, meditation or mental activity being applied to the patient includes electromagnetic field device that delivers EMF to the patient along with the replicated key frequencies of resonance from the formula sample; however, Sternfeld teaches magnetic fields have an effect on the body (Sternfeld pg. 2 ln. 15-24 and pg. 8 ln. 3-6) and Cetroni teaches a PEMF that delivers pulsed EMF therapy to a patient (see Cetroni Fig. 5-7 which shows the PEMF device; para. 0014-0015 and 0027-0031 for example).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Sternfeld method to provide EMF therapy and via a EMF device, as taught by Cetroni, in order to provide enhanced therapy to the patient to repair damaged tissue (see Cetroni para. 0012-0015 and 0019 for example).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sternfeld and Cetroni as applied to claim 14 above, and further in view of Fung et al. (2009/0293907).
Regarding claim 17, the modified Sternfeld method is silent as to including a plasma generator that imprints the device with the resonant frequencies from the pattern of the formula sample which includes a vessel that defines an enclosed volume and the generator strikes an inert gas therein into a plasma state to imprint the device with the frequencies; however, Fung teaches plasma imprinting which includes a plasma generator and an inert gas to strike into the plasma state to imprint a device (see Fung para. 0050, Fig. 1 showing vessel 130).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Sternfeld method to include a plasma generator for providing the imprinting of the device, as taught by Fung, as this is a well-known method of imprinting a device and would yield predictable results (i.e. imprinting of the device).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-18 of U.S. Patent No. 10,888,707. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims include each structural and functional limitation as claimed (see patented claims) and include additional limitations (such as the electromagnetic field frequency being a pulsed electromagnetic field frequency) such that the patented claims are narrower versions of the instant claims.  As such, any infringement on the patented claims would result in infringement on the instant claims.
Instant claims 1-13 correspond to patented claims 1-13, respectively.  Instant claims 14-17 correspond to patented claims 15-18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kiontke (6,425,851) discloses a device/process for activating substances via a magnetic environment, Kanda et al. (2004/0059218) discloses an ultrasonic imager including arbitrary waveform generator, Blendermann (2003/0118615) and Blendermann (2002/0156340) disclose devices which provide a therapeutic effect, Matsuura (6,424,864) discloses a method/apparatus for wave therapy, Barthe et al. (2006/0084891) discloses a method/system for ultra-high frequency ultrasound treatment, and Gill et al. (2008/0288035) discloses a pulsed electromagnetic field emitter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785